internal_revenue_service department of the treasury number release date index numbers 1234a re washington dc person to contact telephone number refer reply to cc psi b9-plr-105261-01 date date legend decedent trust trustee x a b b1 b2 c cc c1 c2 d e f plr-105261-01 contingent remaindermen plr-105261-01 contingent remaindermen continued plr-105261-01 contingent remaindermen continued modification agreement date date date plr-105261-01 date a b c d e f state state supreme court court special master state statute state statute dear sir or madam this is in response to your authorized representative’s letter dated date and subsequent submissions requesting rulings on the income_tax gift_tax and generation-skipping_transfer_tax gstt consequences of the modification of a_trust the facts as represented are as follows decedent died on date pursuant to item of decedent’s will the residue of decedent’s estate was transferred to trust low-yield closely-held stock in decedent’s company x constitutes approximately e percent of the assets of trust the remaining trust assets include cash and marketable_securities item a of decedent’s will directs the trustee to retain all investment properties so long as in its discretion it is advisable so to do regardless of whether or not such investments or property fall within the classes of investments in which fiduciaries are or may be authorized by a statute or case or rule_of court to invest trust funds item a further directs that the stock of x should if possible be held as part of trust corpus until trust’s termination item b of decedent’s will directs that the net_income of trust is to be paid to six income beneficiaries upon the death of any income_beneficiary and the death of e one of the income beneficiaries such beneficiary’s share of net_income is to be accumulated and added to trust corpus four of the income beneficiaries predeceased plr-105261-01 decedent and e died within one year of decedent’s death a the only surviving income_beneficiary is entitled under item b to receive a percent of trust annual net_income trust was irrevocable on date and no additions actual or constructive have been made to trust since date item of decedent’s will provides that trust will cease and determine upon the death of all of the income beneficiaries pursuant to item of the will trust corpus is to be divided and distributed at termination as follows one-fourth to b if living if b is not living then b’s share is to be divided equally among b’s children b1 and b2 or their heirs one-fourth to c if c is living married to and living with cc if c is not living or if living and not married to cc or if cc predeceases c then c’s share is to be divided equally among their children c1and c2 or their heirs one-fourth to d or d’s heirs and one-fourth to f or f’s heirs in a case addressing trust state supreme court held that trust could not terminate until the death of a the last surviving income_beneficiary and that the beneficiaries listed in item of decedent’s will possess contingent_remainder interests in trust contingent remaindermen that will not vest until trust terminates on date a and several of the contingent remaindermen instituted a lawsuit the litigation in court requesting modification of trust under state law under state statute a court may modify a_trust in any manner for good cause shown if the court finds that the modification will neither materially impair the accomplishment of the trust purposes nor adversely affect the interests of any beneficiary or if made materially benefit the trust or any beneficiary the parties sought commutation of the life income_interest of a and reformation of trust to include as beneficiaries individuals in family lines that were expressly excluded in decedent’s will as remaindermen a subsequent cross bill for relief sought authorization for modest interim distributions of income to certain adults who were either named remaindermen or heirs presumptive of named remaindermen and to remote infant claimants and those who may become remote infant claimants the cross bill abandoned the request for reformation relief that would have included the additional family lines among named remaindermen during the course of the litigation state enacted state statute authorizing a trustee to make adjustments between principal and income in a_trust under a prudent investor standard following the enactment of state statute a alleged that the trustee failed to invest trust assets in a manner consistent with his interest as a life_tenant and to apportion trust receipts and expenses between income and principal in the manner required_by_law all greatly to his detriment the contingent remaindermen became concerned that a would continually demand that trustee transfer some of the principal of trust to income pursuant to state statute and or influence trustee by such demands to invest trust assets in a way that might harm their long-term interests on date the parties filed an amended complaint requesting modification of trust pursuant to state statute or pursuant to the equitable approximation doctrine allowing a court to alter the terms of a testamentary_trust to ensure that the intent of the testator is not frustrated the amended complaint alleged that the terms of trust when examined in context including decedent’s family situation and the value of trust plr-105261-01 assets clearly express a general or broad intent to substantially and generously benefit decedent’s cousins who are named or alternate remaindermen after adequate provision for designated income beneficiaries the amended complaint further alleged that disagreements had arisen between a and trustee regarding investment policies and practices and allocations between income and principal these differences were in part due to the fact that the contingent remaindermen were interested in corpus growth and reduced income_taxation and a was interested in maximizing income the parties alleged that these disagreements threatened the orderly administration of the trust the parties requested that court i allow a to commute his interest in trust for a fair price taking into account the interests of the parties ii approve and order implementation of the modification agreement iii find that the interests of the infants and unborn parties are properly represented iv find that the modification agreement is in the interests of all infants and unborn parties v find that good cause has been shown to modify trust in accordance with the modification agreement vi find that a modification to trust in accordance with the modification agreement will neither materially impair the accomplishment of trust purposes nor adversely affect the interest of any beneficiary vii order all infant and unborn parties to be bound by the terms of the modification agreement and viii order that trust be modified in accordance with the modification agreement the modification agreement states that the agreement is the culmination of arm’s length negotiations between the parties for the settlement of a bona_fide controversy relating to the administration and construction of trust the parties were all represented by counsel and consulted experts in the field of medicine actuarial statistics finance and law in order to perfect a settlement that is within the range of reasonable outcomes under decedent’s will and state law the modification agreement states further that those persons who would receive corpus in the event of the death of a at this time are among decedent’s nearest living relatives and are persons whom he must be deemed to have wished to benefit from the extraordinary wealth now contained in trust the agreement provides a’s income_interest will be commuted for a one-time payment from trust of dollar_figureb trust then will be partitioned into trusts a and b trust b will be funded with dollar_figurec in cash and securities from trust no stock in x will be transferred to trust b net_income will be paid quarterly to those persons to whom it is believed that the corpus of trust would be paid if a were to have died immediately prior to each quarterly distribution under item of decedent’s will and state law of descent and distribution the quarterly distributions of net_income shall cease upon a’s death to protect the interest of infant parties and unknown parties and in the event the establishment of and the income distributions from trust b diminish the amounts an infant remainderman would otherwise receive upon a’s death a makeup amount shall be paid to such infant remaindermen from the corpus of trust b without regard to the plr-105261-01 percentage distributions mandated by item sec_12 and of decedent’s will the parties agree to make a similar restoration from the corpus of trust b to unknown parties who become vested remaindermen upon the death of a the makeup amount shall be determined at a’s death pursuant to a calculation described in the modification agreement trust a will be funded with the remaining assets of trust governed by the same terms as trust and administered in the same manner as trust trust a income will be accumulated and added to corpus and the trustees of trusts a and b shall be the same as the trustee of trust the court appointed special master to receive evidence and consult the parties’ experts and to recommend to the court whether the proposed modifications would materially impair the accomplishment of trust purposes or would adversely affect the interests of any beneficiary special master reviewed the fairness of the proposed commutation of a’s interest and the probability of infant and unborn potential remaindermen coming to possess vested interests in trust experts had concluded that the proposed dollar_figureb commutation settlement amount to be paid to a is within the range that can be considered financially fair these opinions were based on factors including state statute the nature of trust assets trust’s historical earnings values generally earned by trusts the expected future growth of the value of trust and of a’s income from trust and a’s life expectancy another expert determined that the expected share of infant or unborn remaindermen will be approximately percent and that the probability that the makeup amount will be inadequate approaches zero special master found the finding that modification of the trust to establish trust b will not materially impair accomplishment of trust purposes is based on an understanding of trust purposes as inferred from the provisions in the testator’s will and from an analysis of the effect of proposed trust b on distributees and potential remaindermen all in the context of assumptions in the absence of evidence to the contrary that the testator possessed reasonable intellect and customary values from an analysis of the provisions in the will considered in the context of circumstances at the time of execution and time of death one can infer that the testator in establishing trust had a primary purpose of providing defined life income interests to six relatives who were closest in relationship or affection and a secondary purpose of providing deferred or remainder interests to other close relatives living at the death of the last surviving income_beneficiary all with respect to enjoyment of a comparatively modest initial trust estate of d although the will provides for an accumulation of income with respect to expired income interests it would appear unlikely that the testator anticipated that five of the six life income beneficiaries would be dead plr-105261-01 within a year of his death and that f percent of the income from the trust would be accumulated for more than years or perhaps longer without direct present benefit to the relatives who are the closest natural objects of his bounty in context the provision for accumulation appears more a mechanism for defining administratively the extent of respective income and corpus interests than an expression of a material purpose that remaindermen for whose benefit income is accumulated for distribution be refused opportunities for earlier enjoyment following his review special master reported that all the necessary parties were before the court and the interests of the infant unborn and unknown parties were properly represented that all the adult parties and trustee had executed the modification agreement that the modification agreement was within the prayer for relief that the commutation amount to be paid to a was a fair equivalent of his interest in trust was fair to the beneficiaries of trust and was prudent from the standpoint of the remaindermen in trust that good cause had been shown to modify trust to commute the lifetime interest in a that commutation of a’s interest would neither materially impair accomplishment of trust purposes nor adversely affect the interests of any beneficiary that good cause had been shown to establish trust b as set forth in the modification agreement that establishment of trust b would neither materially impair the accomplishment of trust purposes nor adversely affect the interest of any beneficiary and that the compromise and settlement set forth in the modification agreement was in the interests of all infant and unborn parties on date the court entered an interlocutory_order adopting special master’s findings approving the modification agreement and the settlement of the matters in controversy in the litigation and modifying trust in accordance with the modification agreement subject_to any conditions precedent including obtaining this private_letter_ruling it is represented that trust b will be created as a result of the settlement agreement reached by the parties to the litigation and that there is no tax purpose for the existence of trust b as a separate trust the following rulings are requested none of the transactions contemplated by the modification agreement will result in a taxable gift by any party to the litigation for purposes of chapter of the internal_revenue_code the partition of dollar_figurec of cash and marketable_securities from trust into trust b pursuant to the modification agreement will not effect the exempt status of the partitioned trusts for generation-skipping_transfer_tax purposes under chapter the commutation of a’s income_interest in trust will not result in trust trust a or trust b or any distribution therefrom becoming subject_to the generation-skipping_transfer_tax under chapter plr-105261-01 distributions of income from trust b contemplated by the modification agreement will not result in trust trust a or trust b or any distribution therefrom becoming subject_to the generation-skipping_transfer_tax under chapter trust a and trust b will be treated as separate trusts for federal_income_tax purposes no gain shall be recognized to any party to the modification agreement or to trust trust a or trust b on the partition of assets no party to the modification agreement will be taxable as the grantor or owner of trust a or trust b for purposes of sec_671 through commutation of the life_estate of a will result in long-term_capital_gain to a to the extent that dollar_figureb exceeds his basis if any ruling_request law and analysis sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in pertinent part that subject_to the limitations contained in this chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible whether a transfer pursuant to a compromise settling a dispute between members_of_a_family results in a taxable gift depends on whether the compromise is based on valid claims and on whether the result is economically fair thus state law must be examined to ascertain the relative value of each party’s claim if it is determined that each party has a valid claim it must next be determined that the distribution under the settlement reflects the result that would apply under state law see 387_us_456 cf 674_f2d_761 9th cir if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated there is no decision by state supreme court addressing a dispute involving state statute that results in a settlement under which a_trust is modified accordingly we must apply what we find to be state law after giving proper regard to the court’s determination and to relevant rulings of other courts of state see bosch supra we have examined the modification agreement in this context the modification agreement provides a result that is within the range of reasonable settlements considering the fairness opinions of the experts the findings of the special master and plr-105261-01 the findings of state court in its interlocutory_order in applying these standards we have determined that the terms of the modification agreement fairly reflect the relative merits of the contentions of the respective parties to the dispute accordingly we conclude that none of the transactions contemplated by the modification agreement will result in a taxable gift by any party to litigation under chapter ruling requests and sec_2601 imposes a tax on every generation-skipping_transfer pursuant to section a of the tax_reform_act_of_1986 the generation- skipping transfer_tax generally is applicable to generation-skipping transfers made after date pursuant to section b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides that unless otherwise provided in either paragraph b ii b or c of this section pertaining to trusts includible in the gross_estate of the settlor under sec_2038 or sec_2042 if the settlor had died on date any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining whether a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip sec_2651 provides generally that the generation to which any person other than the transferor belongs shall be determined in accordance with the rules in this plr-105261-01 section the generation-skipping_transfer_tax would not generally apply to trust or distributions from trust because trust was irrevocable on date and no additions actual or constructive have been made to trust since that date the proposed modifications under the modification agreement will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the proposed modifications do not extend the time for vesting of any beneficial_interest in trust beyond the period originally provided for in trust accordingly based upon the facts submitted and the representations made and pursuant to sec_26_2601-1 we conclude that the partition of dollar_figurec in cash and marketable_securities from trust into trust b pursuant to the modification agreement will not affect the exempt status of the partitioned trusts for generation- skipping transfer_tax purposes similarly the commutation of a’s income_interest in trust will not result in trust trust a or trust b or any distribution therefrom becoming subject_to the generation-skipping_transfer_tax finally distributions of income from trust b contemplated by the modification agreement will not result in trust trust a or trust b or any distribution therefrom becoming subject_to the generation-skipping_transfer_tax ruling_request sec_643 provides that under regulations prescribed by the secretary or more trusts shall be treated a sec_1 trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax a primary purpose of establishing trust a and trust b is the need to eliminate the dispute that has arisen among the beneficiaries concerning investment strategies it is represented that avoidance of income_tax is not a primary purpose of trust a and trust b within the meaning of sec_643 determining whether avoidance of income_tax is a primary purpose of trust a and trust b is a question of fact the determination of which must be deferred until the federal income returns of the parties involved have been examined by the office having examination jurisdiction over the income_tax returns therefore provided that trust a and trust b are separately managed and administered and it is determined that tax_avoidance is not a primary purpose of trust a and trust b each will be treated as a separate trust for federal_income_tax purposes ruling_request sec_61 provides that income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property plr-105261-01 will be the excess of the amount_realized therefrom over the adjusted_basis as provided in sec_1011 for determining gain sec_1_1001-1 of the income_tax regulations provides that except as otherwise stated in subtitle a the gain of loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained 499_us_554 concerns when a sale_or_exchange has taken place that results in a realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that the exchange of property is a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as they embody legal entitlements that are different in_kind or extent cottage savings u s pincite in 313_us_247 the supreme court held that where a taxpayer received insurance proceeds as compensation_for the loss of a building there was no sale_or_exchange the court reasoned that neither of these terms was appropriate to characterize the demolition and subsequent compensation by the insurance_company plainly the pair of events was not a sale nor could they be regarded as an exchange since exchange implies a reciprocal transfer of capital assets not a single transfer to compensate for the demolition of the taxpayer’s asset thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different from the property that was given up in this case as to the contingent remaindermen the first element will not be present because the beneficiaries do not acquire their interests in trust a or trust b as the result of an exchange of their interests in trust trust a is a continuation of trust without the distribution of income to a there is no exchange of trust interests by the beneficiaries since the trust a interests are the same interests they had in trust as to their receipt of trust b interests there is no exchange because there is no reciprocal transfer of property the beneficiaries do not give up interests in trust to get their interests in trust b without the reciprocal transfer of capital assets there can be no realization event here there is a single transfer of trust b interests as part of the modification agreement plr-105261-01 the modification agreement itself is the result of a proceeding under state statue seeking modification of trust it construes whether the income accumulation provision of trust precludes early enjoyment by the contingent remaindermen special master found the finding that modification of the trust to establish trust b will not materially impair accomplishment of trust purposes is based on an understanding of trust purposes as inferred from the provisions in the testator’s will and from an analysis of the effect of proposed trust b on distributees and potential remaindermen all in the context of assumptions in the absence of evidence to the contrary that the testator possessed reasonable intellect and customary values from an analysis of the provisions in the will considered in the context of circumstances at the time of execution and time of death one can infer that the testator in establishing trust had a primary purpose of providing defined life income interests to six relatives who were closest in relationship or affection and a secondary purpose of providing deferred or remainder interests to other close relatives living at the death of the last surviving income_beneficiary all with respect to enjoyment of a comparatively modest initial trust estate of d although the will provides for an accumulation of income with respect to expired income interests it would appear unlikely that the testator anticipated that five of the six life income beneficiaries would be dead within a year of his death and that f percent of the income from the trust would be accumulated for more that years or perhaps longer without direct present benefit to the relatives who are the closest natural objects of his bounty in context the provision for accumulation appears more a mechanism for defining administratively the extent of respective income and corpus interests than an expression of a material purpose that remaindermen for whose benefit income is accumulated distribution be refused opportunities for earlier enjoyment the creation of trust b should not be viewed as deviating from the intent of decedent rather it should be seen as carrying out his intent by means of the modification agreement as such it is a clarification of the original intent and not an exchange of interests by the beneficiaries therefore it is consistent with sec_1001 to conclude that the modifications will not constitute a sale or disposition under sec_1001 with respect to trust trust a_trust b or the parties to the modification agreement neither trust trust a_trust b nor the parties to the modification agreement will realize gain_or_loss under sec_61 and sec_1001 as a result of the modifications ruling_request sec_671 through provide rules for determining when the grantor or another person is treated as the owner of any portion of all of a_trust sec_1_671-2 of the income_tax regulations provides that a grantor plr-105261-01 includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes sec_1_671-2 provides that for purposes of paragraph e a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_1_671-2 provides that if a_trust makes a gratuitous transfer of property to another trust the grantor of the transferor trust generally will be treated as the grantor of the transferee trust sec_678 provides that a person other than the grantor is treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in such person or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof decedent was the grantor of trust and the beneficiaries of trust had no powers with respect to the income or corpus of trust as directed by a court order trustee will transfer all of trust’s assets to trust a and trust b after payment of a's commutation amount the transfer is a gratuitous transfer within the meaning of sec_1_671-2 the contingent remaindermen had no right to possession of or dominion over trust assets and did not transfer assets to trusts a and b and the beneficiaries of trust a and trust b have no powers with respect to the income or corpus of trusts a and b accordingly the beneficiaries of trust trust a and trust b will not be treated as owners of trust a and trust b for purposes of sec_671 through ruling_request sec_1234a provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is a capital_asset in the hands of the taxpayer will be treated as gain_or_loss from the sale of a capital_asset sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year revrul_72_243 1972_1_cb_233 holds that a life tenant’s sale of her entire life interest in a testamentary_trust is the sale of a capital_asset the revenue_ruling states plr-105261-01 that the internal_revenue_service will follow the case of 157_f2d_235 2d cir cert_denied 330_us_826 which held that the proceeds received by the life_tenant of a testamentary_trust in consideration of her transfer of her entire_interest in the trust to the remainderman are to be treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the revenue_ruling further states that the life tenant’s basis attributable to her life interest at the time of the sale is considered to be zero see sec_1_1001-1 if a’s surrender of his life_estate is characterized as a sale it results in capital_gain or loss under revrul_72_243 and the rationale of mcallister if it is treated as an extinguishment or other termination it results in capital_gain or loss under revrul_72_243 mcallister and sec_1234a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal tax_return to which it is relevant enclosure copy for sec_6110 purposes sincerely lorraine e gardner acting senior technical reviewer branch office of associate chief_counsel passthroughs and special industries
